        Case 3:20-cv-00817-JEJ Document 10 Filed 07/23/20 Page 1 of 17




              UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF PENNSYLVANIA
MICHAEL GIANGRIECO,            :   CIVIL ACTION—LAW
                               :
             Plaintiff,        :
                               :
     v.                        :   No. 3:20-cv-817
                               :
SUSQUEHANNA COUNTY;            :   JURY TRIAL DEMANDED
ELIZABETH ARNOLD; and          :
JUDITH HERSCHEL;               :
                               :
             Defendants .      :

                       JOINT CASE MANAGEMENT PLAN
       In accordance with Federal Rule of Civil Procedure 26(f) and This Court’s
policies and procedures, counsel for Plaintiff, Dyller Law Firm, counsel for
Defendants, Elizabeth Arnold and Judith Herschel (collectively the
“Commissioners”) MacMain, Connell & Leinhauser, LLC, and counsel for
Susquehanna County (the “County”), Kreder Brooks Hailstone LLP (collectively,
the “Parties”) conferred on July 16, 2020, and via email communications
thereafter. The Parties submit the following joint report of their discussions for
This Court’s consideration.
1.    Principal Issues
            1.1       Separately for each party, please give a statement
                      summarizing this case:
      By Plaintiff:
      Mr. Giangrieco initially was the Susquehanna County solicitor from 1996

through 2008. In 2008 Mr. Giangrieco was elected as a Susquehanna County

Commissioner, and served two terms in that capacity until 2016. In January of

2017 Mr. Giangrieco was again asked to be the Susquehanna County solicitor. Mr.
          Case 3:20-cv-00817-JEJ Document 10 Filed 07/23/20 Page 2 of 17




Giangrieco accepted that position and again served as the Susquehanna County

Solicitor. Mr. Giangrieco held the position of Susquehanna County Solicitor

continuously from the time he began that position until January 6, 2020, when

Susquehanna County terminated him.

      Defendant Arnold is a Susquehanna County Commissioner. During

Arnold’s first term as a county commissioner, Mr. Giangrieco spoke to her

repeatedly about actions she was taking that were not only contrary to

Susquehanna policy, but potentially exposed Susquehanna County to liability and

did ultimately cause the county liability.

      While the speech did concern Arnold’s actions, the speech was not part of

Mr. Giangrieco’s job duties as county solicitor because, among other things, the

attorney appointed by Susquehanna County’s insurance company had the

responsibility to control Arnold’s actions relating to litigation against Susquehanna

County.

      Mr. Giangrieco also refused to lie and gave a true statement to the EEOC

relating to a lawsuit against Susquehanna County. This speech infuriated

defendant Arnold.




                                             2
        Case 3:20-cv-00817-JEJ Document 10 Filed 07/23/20 Page 3 of 17




                  The Campaign for County Commissioner Seats

      During 2019, Defendant Herschel campaigned to become a Susquehanna

County commissioner. The election board received complaints about improper

filing of Herschel’s financial statements.

      Mr. Giangrieco was involved in the Election Board hearing about those

complaints, including speech about whether Herschel’s financial statement filings

were improper or what the remedy should be.

      Herschel took offense that Mr. Giangrieco had such involvement, and vowed

to get even with him.

                         The November 14, 2019 Election

      Arnold and Herschel campaigned together to be elected as county

commissioners.

      On November 14, 2019, there was an election for, among other things, the

three Susquehanna County commissioner seats.

      Arnold won re-election.

      Defendant Judith Herschel won a seat as a county commissioner.

      Arnold and Herschel are political allies.

      Arnold and Herschel pledged to “get rid of the testosterone in the

courthouse.” In other words, Arnold and Herschel pledged to get rid of men who

worked at the courthouse and others who had opposed them.

                                             3
        Case 3:20-cv-00817-JEJ Document 10 Filed 07/23/20 Page 4 of 17




         Arnold’s Vows to Get Even With Mr. Giangrieco for His Speech

       After she won re-election, Arnold vowed to get even with Mr. Giangrieco

for the speech in which he had engaged.

       Arnold and Herschel conspired with each other, both before and after the

election, to terminate Mr. Giangrieco for their perceived slights, which all related

to Mr. Giangrieco’s speech. On December 31, 2019, Arnold and Herschel were

sworn in as county commissioners.

       One week later, on January 6, 2020, in one of their first acts as

commissioners together, Arnold and Herschel voted to terminate Mr. Giangrieco.

The third county commissioner voted not to terminate Mr., Giangrieco.

       The termination of Mr. Giangrieco involved only him and not a class of

county employees.

       By Commissioner Defendants:

       Defendants, Commissioner Elizabeth Arnold and Commissioner Judith

Herschel (collectively “Commissioners”), were sworn in as Susquehanna County

Commissioners for the 2020 term. As commissioners they have the authority to

appoint a solicitor on behalf of Susquehanna County (the “County”). They

likewise have the authority to remove an appointed solicitor at will as the

appointing authority.



                                           4
           Case 3:20-cv-00817-JEJ Document 10 Filed 07/23/20 Page 5 of 17




          The Commissioners reviewed a number of individuals, including Mr.

Giangrieco, Mr. O’Conner, and Ms. McCambridge, for the position of solicitor.

On January 6, 2020, Commissioner Herschel moved to appoint Mr. O’Conner as

solicitor. Commissioner Arnold seconded the motion. Commissioner Hall

opposed. Mr. O’Conner thereafter became the County’s solicitor. Mr.

Giangrieco’s services as solicitor were discontinued upon the appointment of Mr.

O’Conner.

          None of the actions taken by the Commissioners violated the Constitutional

or statutory rights of Mr. Giangrieco or in retaliation for his exercise of those

rights.

          By County Defendant:

          This is an action for alleged violations under Civil Rights Act of 1964 and

pendant state law claims. Mr. Giangrieco claims that he was terminated as County

Solicitor in retaliation for his exercise of his First Amendment Rights. However,

Mr. Giangrieco was an appointed, at-will, employee of the County. The

Commissioners voted to appoint a new County Solicitor.

                1.2.1 The facts the parties dispute are as follows:
                      The Parties dispute the facts and circumstances surrounding and
                      regarding the conversation between Commissioner Arnold and
                      Mr. Giangrieco during her first term as County Commissioner.
                      Further in dispute is the alleged reaction or motivation those
                      conversations had on future actions of Commissioner Arnold in
                      her role as County Commissioner.
                                             5
        Case 3:20-cv-00817-JEJ Document 10 Filed 07/23/20 Page 6 of 17




                   The Parties dispute the facts and circumstances surrounding and
                   regarding the alleged complaints and/or improper financial
                   filings by Commissioner Herschel during her campaign.
                   The Parties dispute the facts and circumstances surrounding and
                   regarding the allegation that a conspiracy existed between
                   Commissioner Arnold and Commissioner Herschel.
                   The Parties dispute the facts and circumstances surrounding and
                   regarding the decision by Commissioner Arnold and
                   Commissioner Herschel to appoint another individual as
                   County solicitor.
                   The Parties dispute the actions of Mr. Giangrieco constitute
                   protected activity pursuant to the Pennsylvania Whistleblower
                   Law.

                   The Parties dispute whether Defendants terminated Mr.
                   Giangrieco’s employment.
                   1.2.2 The facts the parties agree upon are as follows:
       a.    On January 6, 2020, Commissioner Arnold voted to appoint Francis

O’Conner as the County solicitor.

       c.    On January 6, 2020, Commissioner Herschel voted to appoint Francis

O’Conner as the County solicitor..

       d.    On January 6, 2020, Commissioner Hall voted to not to appoint

Francis O’Conner as the County solicitor.

             1.3   The legal issues the parties dispute are as follows:
            a.      The Parties dispute the liability of Commissioner Arnold and
      Commissioner Herschel to Mr. Giangrieco for alleged retaliation against him
      for the exercise of his First Amendment rights and protected activities under
      the Pennsylvania Whistleblower Law.


                                            6
       Case 3:20-cv-00817-JEJ Document 10 Filed 07/23/20 Page 7 of 17




          b.     The Parties dispute Commissioner Arnold and Commissioner
     Herschel conspired with each other for the purpose of violating Mr.
     Giangrieco’s constitutional rights and protected activities under the
     Pennsylvania Whistleblower Law.

         c.       The Parties dispute that Mr. Giangrieco was subjected to
     wrongful termination pursuant to a public policy.

          d.       The Parties dispute that Commissioner Arnold and
     Commissioner Herschel violated Mr. Giangrieco’s constitutional rights
     pursuant to the Fourteenth Amendment Equal Protect Clause.

           e.      The Parties dispute that Mr. Giangrieco suffered, continues to
     suffer, or will suffer in the future any damages as a result of the conduct of
     Commissioner and Commissioner Herschel.

           f.      Susquehanna County is liable to Mr. Giangrieco because its
     legislative body or authorized decisionmakers intentionally deprived him of a
     federally protected right by retaliating against him for engaging in
     constitutionally protected speech.
         g.     The Parties dispute whether Mr. Giangrieco was an at-will
     employee who may be terminated for any reasons.
            1.3.2 The legal issues the Parties agree upon are as follows:
            a.    County Defendant was acting under color of state law.
             b.    Commissioner Defendants were acting under color of state law
during the time periods they were sworn in as commissioners for the County.


            1.4   Identify any unresolved issues as to service of process,
                  personal jurisdiction, subject matter jurisdiction, or venue:
                  None
            1.5   Identify any named parties that have not yet been served:
                  None
            1.6   Identify any additional parties that:
                  Plaintiff(s) intends to join: None at this time.
                                         7
        Case 3:20-cv-00817-JEJ Document 10 Filed 07/23/20 Page 8 of 17




                    Commissioner Defendant(s) intends to join: None at this time.
                    County Defendant intends to join: None at this time.
            1.7     Identify any additional claims that:
                    Plaintiff(s) intends to add: None at this time.
                    Commissioner Defendant(s) intends to add: None at this time.
                    County Defendant intends to add: None at this time.
2.0   Disclosures
       The undersigned counsel certify that they have made the initial disclosures
required by Federal Rule of Civil Procedure 26(a)(1) or that they will do so within
the time provided by that rule.
            2.1     Separately for each party, list by name and title/position
                    each person whose identity has been disclosed.
            Disclosed by Plaintiff:
            Name                        Title/Position
            Michael Giangrieco          Plaintiff
            Elizabeth Arnold            Defendant
            Judith Herschel             Defendant
            Rob Hyde                    Chief Clerk, Susquehanna County
            Alan Hall                   Susquehanna County Commissioner
            Mary Ann Warren             former Susquehanna County Commissioner
            Robert Stoud                Susquehanna County Right to Know Officer
            Colleen Schake              Citizen
            Macy Rudock                 Director of the Election Office
            Margaret Jan Krupinski Prothonotary
            Maggie McNamara             Former County Employee
            Robin Read                  Attorney

                                           8
       Case 3:20-cv-00817-JEJ Document 10 Filed 07/23/20 Page 9 of 17




            Cassie Troup               County Commissioners Association of PA
            Jennifer Ulsh              County Commissioners Association of PA
            Patty Ensminger            County Commissioners Association of PA
            Disclosed by Commissioner Defendants:
            Name                       Title/Position
            Michael Giangrieco         Plaintiff
            Elizabeth Arnold           Defendant
            Judith Herschel            Defendant
            Alan Hall                  County Commissioner, Susquehanna County
            Jean Conklin               Human Resources, Susquehanna County
            Rebekah Hubbard            Chief Clerk, Susquehanna County
             The Commissioner Defendants also identified the individuals
      disclosed by Plaintiff as individual who may have information related to the
      claims/defenses of the parties. The Commissioner Defendants reserve the
      right to amend their initial disclosures to include any individuals identified
      through discovery.
            Disclosed by County Defendant:
             The County Defendant identifies the individuals disclosed by Plaintiff
      and Commissioner Defendants as individuals who may have information
      related to the claims/defenses of the parties. The County Defendant does not
      have any additional individuals to disclose at this time and reserves the right
      to amend their initial disclosures to include any individuals identified
      through discovery.
3.0   Early Motions
      Nature of Motion          Moving Party                Anticipated Filing Date
      Motion to Dismiss         Commissioner Defendants August 3, 2020




                                         9
       Case 3:20-cv-00817-JEJ Document 10 Filed 07/23/20 Page 10 of 17




4.0   Discovery
             4.1   Briefly describe any discovery that has been completed or is
                   in progress:
            By Plaintiff(s): Document Requests served on Defendants. Initial
Disclosures were disclosed to all Defendants.
             By Commissioner Defendant(s): No discovery has been served upon
Plaintiff. Commissioner Defendants intend to serve Document Requests and
Interrogatories on Plaintiff. Commissioner Defendants will provide their Initial
Disclosures within the time limit set forth by the Federal Rules of Civil Procedure.
           By County Defendants: Discovery has not been served on Plaintiff by
County Defendant, however, County Defendant anticipates serving Interrogatories
and Document Requests on Plaintiff.
             4.2   Describe any discovery that all parties agree should be
                   conducted, indicating for each discovery undertaking its
                   purpose or what kinds of information will be developed
                   through it (e.g., "plaintiff will depose Mr. Jones,
                   defendant's controller, to learn what defendant's revenue
                   recognition policies were and how they were applied to the
                   kinds of contracts in this case"):
                   The Parties agree that written discovery in the form of requests
                   for production, interrogatories, and requests for admissions are
                   necessary. The Parties further agree that depositions of the
                   parties and key witnesses are necessary. The Parties intend to
                   explore their claims and/or defenses to the extent provided by
                   the Federal Rules of Civil Procedure.
                   4.3 Describe any discovery that one or more parties
                   want(s) to conduct but to which another party objects,
                   indicating for each such discovery undertaking its purpose
                   or what kinds of information would be developed through
                   it:
                   No such discovery at this time.



                                         10
Case 3:20-cv-00817-JEJ Document 10 Filed 07/23/20 Page 11 of 17




    4.4   Identify any subject area limitations on discovery that one
          or more parties would like imposed, at the first stage of or
          throughout the litigation:
          No limitations at this time.
    4.5   For each of the following discovery tools, recommend the
          per-party or per-side limitation (specify a number) that
          should be fixed, subject to later modification by stipulation
          or court order on an appropriate showing (where the
          parties cannot agree, set forth separately the limits
          recommended by plaintiff(s) and by defendant(s)):
          The Parties agree to abide by the Federal Rules of Civil
          Procedure and this Court’s local rules regarding limitations on
          discovery.
                4.5.1 depositions (excluding experts) to be taken by:
                       Plaintiff(s): 10
                       Commissioner Defendant(s): 10
                       County Defendant: 10
                4.5.2 interrogatories to be served by:
                       Plaintiff(s): 25 total
                       Commissioner Defendant(s):25 total
                       County Defendant: 25 total


                4.5.3 document production requests to be served by:
                       Plaintiff(s):
                       Commissioner Defendant(s):
                       County Defendant




                                11
       Case 3:20-cv-00817-JEJ Document 10 Filed 07/23/20 Page 12 of 17




                          4.5.4 requests for admission to be served by:
                                Plaintiff(s): to be determined
                                Commissioner Defendant(s): to be determined_
                                County Defendant: to be determined
             4.6   Discovery of Electronically Stored Information
                   Counsel certify that they have conferred about the matters
                   addressed in M.D. Pa LR 26.1 and are discussing how those
                   matters are to be handled including the preservation of social
                   media data. Plaintiff believes the Commissioner Defendants
                   have deleted social media posts relevant to his claims. The
                   Parties are working on addressing this issue.
5.0   Protective Order
      No protective orders are anticipated by the Parties at this time. The Parties
reserve the right to revisit whether a protective order is necessary regarding
information developed during discovery.
6.0   Scheduling
      The Parties proposed the following agreed upon schedule of relevant
deadlines for the Court’s consideration:
             6.1   Final date for joining additional parties:
                   January 31, 2020
             6.2   Final date for amending pleadings:
                   January 31, 2020
             6.3   All fact discovery commenced in time to be completed by:
                   April 1, 2021
             6.4   All potentially dispositive motions should be filed by:
                   May 31, 2021
             6.5   Reports from retained experts due:
                   May 31, 2021

                                         12
       Case 3:20-cv-00817-JEJ Document 10 Filed 07/23/20 Page 13 of 17




            6.6    Supplementations due:
                   June 30, 2021
            6.7    All expert discovery commenced in time to be completed by:
                   May 31, 2021
            6.8    This case may be appropriate for trial in approximately:
                    X 365 Days from the filing of the action in this court
            6.9    Suggested Date for the final Pretrial Conference:
                   June, 2021
            6.10 Trial
                   July, 2021
7.0   Certification of Settlement Authority (All Parties Shall Complete
      the Certification)
      I hereby certify that the following individual(s) have settlement authority.
            For Plaintiff

            Barry H. Dyller, Esq.
            Dyller Law Firm
            Gettysburg House
            88 North Franklin Street
            Wilkes-Barre, PA 18701

            Michael Giangrieco
            C/o Dyller Law Firm
            Gettysburg House
            88 North Franklin Street
            Wilkes-Barre, PA 18701




                                         13
       Case 3:20-cv-00817-JEJ Document 10 Filed 07/23/20 Page 14 of 17




            For Defendants
            Commissioner Elizabeth Arnold
            Commissioner Judith Herschel
            C/o Matthew J. Connell, Esquire
            MacMain, Connell & Leinhauser, LLC
            433 West Market Street, Suite 200
            West Chester, Pennsylvania 19380

            Susquehanna County
            C/o A. James Hailstone, Esquire
            Kreder Brooks Hailstone LLP
            220 Penn Avenue, Suite 200
            Scranton, Pennsylvania 18503

            Patty Ensminger
            County Commissioners Association of Pennsylvania
            PO Box 60769
            Harrisburg, PA 17106-0769
            On behalf of all Defendants

8.0   Alternative Dispute Resolution (“ADR”)
            8.1   Identify any ADR procedure to which this case already has
                  been assigned or which the parties have agreed to use.
             The case has not been assigned and the Parties have not agreed upon
      an ADR procedure for the resolution of this matter. However, the Parties
      will consider whether or not attending mediation and/or a settlement
      conference is appropriate upon the close of discovery.
            8.2   If the parties have been unable to agree on an ADR
                  procedure, but one or more parties believes that the case is
                  appropriate for such a procedure, identify the party or
                  parties that recommend ADR and the specific ADR process
                  recommended:
            8.3   If all parties share the view that no ADR procedure should
                  be used in this case, set forth the basis for that view:


                                       14
        Case 3:20-cv-00817-JEJ Document 10 Filed 07/23/20 Page 15 of 17




9.0          Consent to Jurisdiction by a Magistrate Judge
             The Parties do not agree at this time to jurisdiction by a magistrate
             judge of this court.
             If parties agree to proceed before a magistrate judge, please indicate
             below which location is desired for the proceedings:
                                       Scranton/Wilkes-Barre
                                       Harrisburg
10.0 Other Matters
       The Parties believe it is pertinent to discuss with the Court the impact of
Plaintiff’s role as solicitor and the protections of attorney-client privilege to his
communications with the Defendants, as well as the specificity of pleadings or
motions in public filings.
     There is a second action pending before the Middle District involving the
Susquehanna County, Docket Number 17-cv-2183.
11.0 Identification of Counsel
       Counsel shall be registered users of the court’s Electronic Case Files System
(ECF) and shall file documents electronically in accordance with the Local Rules
of Court and the Standing Order RE: Electronic Case Filing Policies and
Procedures. Electronic filing is required unless good cause is shown to the Chief
Judge why counsel cannot comply with this policy. Any request for waiver of
electronic filing must be filed with the Clerk’s Office prior to the case management
conference. The Chief Judge may grant or deny such request.
             Identify by name, address, and telephone number lead counsel
             for each party. Also please indicate ECF User status below.




                                           15
      Case 3:20-cv-00817-JEJ Document 10 Filed 07/23/20 Page 16 of 17




                                      /s/ Barry H. Dyller
Date: July 23, 2020
                                      Barry H. Dyller, Esq.
                                      Dyller Law Firm
                                      88 North Franklin Street
                                      Wilkes-Barre, PA 18701
                                      (570) 829-4860
                                      Attorney for Plaintiff, Michael
                                      Giangrieco


                                      /s/ Matthew J. Connell
Date: July 23, 2020                   Matthew J. Connell, Esq.
                                      MacMain, Connell & Leinhauser, LLC
                                      433 W. Market Street, Suite 200
                                      West Chester, PA 19382
                                      (484) 318-7803
                                      Attorney for Defendants,
                                      Commissioner Arnold
                                      Commissioner Herschel

                                      /s/ A. James Hailstone
Date: July 23, 2020                   A. James Hailstone, Esquire
                                      Kreder Brooks Hailstone LLP
                                      220 Penn Avenue, Suite 200
                                      Scranton, PA 18503
                                      (570) 346-7922
                                      Attorney for Defendant,
                                      Susquehanna County




                                    16
       Case 3:20-cv-00817-JEJ Document 10 Filed 07/23/20 Page 17 of 17




                         CERTIFICATE OF SERVICE
      I, Matthew J. Connell, Esquire, hereby certify that on this 23rd day of July,
2020, the foregoing Joint Case Management Plan was filed electronically and is
available for viewing and downloading from the ECF system of the United States
District Court of the Middle District of Pennsylvania. The following parties were
served via ECF:

                             Barry H. Dyller, Esquire
                             88 North Franklin Street
                                Gettysburg House
                             Wilkes-Barre, PA 18701
                              Attorney for Plaintiff

                            A. James Hailstone, Esquire
                           Kreder Brooks Hailstone LLP
                                 220 Penn Avenue
                                     Suite 200
                                Scranton, PA 18503
                  Attorney for Co-Defendant Susquehanna County

                                              MacMain, Connell &
                                              Leinhauser, LLC


                                       By:    /s/ Matthew J. Connell
                                              Matthew J. Connell, Esquire
                                              Attorney ID No. 80246
                                              433 W. Market Street, Suite 200
                                              West Chester, PA 19382
                                              484-318-7803
                                              Attorney for Commissioner
                                              Defendants




                                         17
